DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
August 17, 1998
Dear State Medicaid Director:
I am writing to inform you that a final regulation with comment was published in the Federal Register on August 7, 1998
that gives States increased flexibility to coordinate TANF and Medicaid eligibility for low income families under section
1931 of the Social Security Act. A copy of the regulation is attached to this letter.
Prior regulations allowed States to provide Medicaid coverage to single parent families regardless of the number of hours
that the parent was working but did not allow States to provide Medicaid coverage to two parent families in which the
principal wage earner was working more than 100 hours per month. The regulation removes this 100 hour limitation.
The only exception to this limit had been for States which had received an AFDC waiver which could then be carried over
to Medicaid. With this regulatory change, all States will be able to provide health care coverage under Medicaid to
virtually all TANF recipients and to continue that health coverage after a parent has found employment.
This past June, the Administrator of HCFA and the Assistant Secretary for Children and Families wrote you and TANF
Administrators urging you to seek out innovative ways to coordinate the administration of and eligibility for your TANF
and Medicaid programs. This regulatory change provides another tool that you can use to more effectively coordinate
these two programs. We urge you once again to invest every possible effort in reaching our to low-income families and in
facilitating the enrollment of all eligible children.
Sincerely,
/s/
Sally K. Richardson
Director
cc:
Nolan Jones, National Governors' Association
Lee Partridge, American Public Human Services Association
Joy Wilson, National Conference of State Legislatures

